                        Case 6:16-cr-00015-SEH Document 116 Filed 06/16/20 Page 1 of 7
 AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                        Sheet l



                                            UNITED STATES DISTRICT COURT
                                                                     District of Montana
                                                                               )
              UNITED STA TES OF AMERICA                                        )       JUDGMENT IN A CRIMINAL CASE
                                   v.                                          )
          JOHN GREGORY ALEXANDER HERRIN                                        )
                                                                               )       Case Number: CR 16-15-H-SEH
                                                                               )       USM Number: 17460-046
                                                                               )
                                                                               )        Michael Donahoe (Appointed)
                                                                               )       Defendant's Attorney
THE DEFENDANT:
D pleaded guilty to count(s)
D pleaded nolo contendere to count(s)
   which was accepted by the court.

~ was found guilty on count(s)              I, II, Ill, IV'-,V-'-'--,V=ll1"--,-'-'X"-'l'--'-X~l~l,~X~ll~I_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                              Offense Ended
 18   u.s.c. § 2314               Interstate Transportation of Stolen Property                                   1/13/2014
18 U.S.C. § 1957                  Money Laundering                                                               7/15/2014                  II. Ill, Ill. V \IIU XI XII, XIII




       The defendant is sentenced as provided in pages 2 through              _ _7_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Refonn Act of 1984.
D The defendant has been found          not guilty on count(s)

D Count(s)
               - - - - - - - - - - - - - Dis                           D are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any chan_ge of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. lf ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                              6/15/2020
                                                                                       position of Judgment




                                                                                          Sam E. Haddon, United States District Judge
                                                                             Name and Title of Judge
                                                                                                                                   ~----


                                                                                                              6/16/2020
                                                                             Date
                      Case 6:16-cr-00015-SEH Document 116 Filed 06/16/20 Page 2 of 7
AO 2458 (Rev. 09/19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                      Judgment - Page   -~2~_ of   7
 DEFENDANT: JOHN GREGORY ALEXANDER HERRIN
 CASE NUMBER: CR 16-15-H-SEH

                                                           IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
                30 months on Counts I, II, Ill, IV, V, VIII, XI, XII and XIII, all terms of confinement to run concurrently, one with the
  other.




     D The court makes the following recommendations to the Bureau of Prisons:




     li".I The defendant is remanded to the custody of the United States Marshal.

     D    The defendant shall surrender to the United States Marshal for this district:

          D at      _ _ _ _ _ _ _ _ _ D a.m.                  D   p.m.        on

          D   as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          D   before 2 p.m. on

          D   as notified by the United States Marshal.

          D as notified by the Probation or Pretrial Services Office.



                                                                  RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                           to

at                                                  with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL


                                                                         By
                                                                                               DEPUTY UNTTED STATES MARSHAL
                        Case 6:16-cr-00015-SEH Document 116 Filed 06/16/20 Page 3 of 7
 AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                        Sheet 3 - Supervised Release

                                                                                                        Judgment-Page _ _ _ of _ _ _
 DEFENDANT: JOHN GREGORY ALEXANDER HERRIN
 CASE NUMBER: CR 16-15-H-SEH
                                                        SUPERVISED RELEASE
 Upon release from imprisonment, you will be on supervised release for a term of:

     3 years on Counts I, II, Ill, IV, V, VIII, XI, XII and XIII, all terms of supervision to run concurrently, one with the other_




                                                       MANDATORY CONDITIONS
1.     You must not commit another federal, state or local crime.
2.     You must not unlawfully possess a controlled substance.
3.     You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                 D The above drug testing condition is suspended, based on the court's determination that you
                     pose a low risk of future substance abuse. (check if applicable)
4.      D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
             restitution. (check if applicable)
5.      li1' You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.      D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.      D You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                        Case 6:16-cr-00015-SEH Document 116 Filed 06/16/20 Page 4 of 7
 AO 2458 (Rev. 09/l9)   Judgment in a Criminal Case
                        Sheet 3A - Supervised Release

                                                                                                Judgment-Page - - ~_ _ of
 DEFENDANT: JOHN GREGORY ALEXANDER HERRIN
 CASE NUMBER: CR 16-15-H-SEH

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

 I.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting pennission from the
      court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must pennit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. Jf you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date - - - - - - - - -
                       Case 6:16-cr-00015-SEH Document 116 Filed 06/16/20 Page 5 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3D - Supervised Release

                                                                                                               5     of       7
DEFENDANT: JOHN GREGORY ALEXANDER HERRIN
CASE NUMBER: CR 16-15-H-SEH


                                         SPECIAL CONDITIONS OF SUPERVISION
 1. The defendant must provide United States Probation with any requested financial information and must not incur new
 lines of credit without prior approval of the probation office. The defendant must notify the probation officer of any material
 changes in his economic circumstances that might affect his ability to pay court-ordered financial obligations.

2. The defendant must apply all monies received from income tax refunds, lottery winnings, judgments, and/or any other
financial gains to outstanding court-ordered financial obligations.

3. The defendant must participate in a mental health program inclusive of gambling treatment that is approved by United
States Probation. The defendant must remain in the program until he is released by the probation office in consultation
with the treatment provider. The defendant must pay part or all of the costs of this treatment as directed by United States
Probation.

4. The defendant must not engage in any form of gambling (including, but not limited to, lotteries, on line wagering, sports
betting) and must not enter any casino or other establishment where gambling is a primary purpose (e.g., horse
racetracks, off-track betting establishments).

5. The defendant must submit his person, residence, place of employment, vehicles, and papers, to a search, with or
without a warrant by any probation officer based on reasonable suspicion of contraband or evidence in violation of a
condition of release. Failure to submit to search may be grounds for revocation. The defendant must warn any other
occupants that the premises may be subject to searches under the terms of this condition. The defendant must allow
seizure of suspected contraband for further examination.

6. The defendant must participate in and successfully complete a program of substance abuse treatment as approved by
United States Probation. The defendant must remain in the program until he is released by the probation office in
consultation with the treatment provider. The defendant must pay part or all of the costs of this treatment as directed by
United States Probation.

7. The defendant must abstain from the consumption of alcohol and is prohibited from entering establishments where
alcohol is a primary item of sale.

8. The defendant must participate in substance abuse testing to include not more than 365 urinalysis tests, not more than
365 breathalyzer tests, and not more than 36 sweat patch applications annually during the period of supervision. The
defendant must pay part or all of the costs of testing as directed by United States Probation .
                                                           •
9. The defendant must not possess, ingest or inhale any psychoactive substances that are not manufactured for human
consumption for the purpose of altering his mental or physical state. Psychoactive substances include, but are not limited
to, synthetic marijuana, kratom and other synthetic stimulants such as bath salts or spice.

10. The defendant must not purchase, possess, use, distribute or administer marijuana, including marijuana that is used
for recreational or medicinal purposes under state law.
                       Case 6:16-cr-00015-SEH Document 116 Filed 06/16/20 Page 6 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties

                                                                                                                Judgment- Page        6    of       7
 DEFENDANT: JOHN GREGORY ALEXANDER HERRIN
 CASE NUMBER: CR 16-15-H-SEH
                                                 CRIMINAL MONET ARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment               Restitution                   Fine                      AV AA Assessment*             JVTA Assessment**
 TOTALS           $    900.00               $                             $   N/A                       N/A
                                                                                                    $                             $   N/A


 D   The determination of restitution is deferred until                              An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

 D   The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
     before the United States is paid.

 Name of Payee                                                 Total Loss***                        Restitution Ordered          Priority or Percentage




TOTALS                              $ _ _ _ __                     0.00              $ _ _ _ _ __             0.00


D     Restitution amount ordered pursuant to plea agreement $
                                                                              ----------
•    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(1). All of the payment options on Sheet 6 may be subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D    The court determined that the defendant does not have the ability to pay interest and it is ordered that:
     D    the interest requirement is waived for the           D       fine    D     restitution.
     D    the interest requirement for the         D    fine       D      restitution is modified as follows:

• Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
"Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
•• • Findings for the total amount of losses are required under Chapters I 09A, 110, 11 0A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
                       Case 6:16-cr-00015-SEH Document 116 Filed 06/16/20 Page 7 of 7
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6- Schedule of Payments

                                                                                                         Judgment- Page _ _
                                                                                                                          7 _ of           7
DEFENDANT: JOHN GREGORY ALEXANDER HERRIN
CASE NUMBER: CR 16-15-H-SEH

                                                       SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     D      Lump sum payment of$                            due immediately, balance due

             D    not later than                                  , or
             D    in accordance with D       C,    D    D,   D     E,or     D F below; or

B     D      Payment to begin immediately (may be combined with           • c,     DD, or       D F below); or

C     O      Payment in equal      ___               (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                           (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D     O Payment in equal          _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                           (e.g., months or years), to commence
                                                             _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
             tenn of supervision; or

E     O      Payment during the tenn of supervised release will commence within --c--c----,- (e.g., 3() or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     liZl   Special instructions regarding the payment of criminal monetary penalties:
              Special assessment shall be immediately due and payable. While incarcerated, criminal monetary penalty
              payments are due during imprisonment at the rate of not less than $25 per quarter, and payment shall be through
              the Bureau of Prisons' Inmate Financial Responsibility Program. Criminal monetary payments shall be made to
              the Clerk, United States District Court, P.O. Box 8537, Missoula, MT 59807 .. Assessment John Gregory
              Alexander Herrin ••.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                               Joint and Several             Corresponding Payee,
      (including defendant number)                       Total Amount                     Amount                       if appropriate




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (oJ fine interest, (7) community restitution, (8) JVfA assessment, (9) penalties, and (t0) costs, mcluding cost of
prosecut10n and court costs.
